Citation Nr: 1419575	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-07 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left foot fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 


REMAND

The Veteran contends that his service-connected residuals of a left foot fracture are more severe than the currently assigned 10 percent rating.  The Veteran last underwent VA examination of the disability in October 2009.  More than four years has passed since that examination.  Therefore, to ensure that the record has evidence of the current severity of the Veteran's service-connected residuals of a left foot fracture on appeal, a more contemporaneous examination is needed.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to arranging for the Veteran to undergo further examination, all outstanding VA records dated from December 2009 to the present should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records dated from December 2009 to the present pertaining to the Veteran's left foot disability. 

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected residuals of a left foot fracture.  The examiner must review the claims file and that review should be noted in the report.  The examiner should provide a rationale for any opinion expressed.  The examiner should specifically address the following:

(a) Set forth all current complaints, findings, and diagnoses pertaining to the service-connected residuals of a left foot fracture.  The examiner should specifically indicate whether any associated foot disability is moderate, moderately severe, severe, or resulting in loss of use of the foot.

(b) Conduct all necessary tests, to include X-rays, and range-of-motion and repetitive motion studies.  All ranges of motion should be expressed in degrees.

(c) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of motion beyond that shown clinically. 

(d) Discuss whether any residuals of a left foot fracture are productive of any additional functional impairment.

(e) State what impact, if any, the Veteran's residuals of a left foot fracture have on his occupational functioning and daily living. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

